Benton, J.,
concurring and dissenting.
I concur in the part of the opinion styled “Preservation of the Issue on Appeal." However, for the reasons that follow, I would reverse the conviction.
The evidence proved that one of McQuinn’s companions fired a gun at the victim, that McQuinn then fired the same gun at the victim, and that another of McQuinn’s companions then used the *426same gun to shoot and kill the victim. The victim’s father, who was not present at the incident, gave hearsay testimony over objection that he learned from a witness to the killing that “three guys either walked up to my son and demanded money or something.” The majority concludes that the combination of that evidence proves that McQuinn conspired to commit robbery and attempted to commit robbery. I disagree that the evidence proved beyond a reasonable doubt an intent on the part of McQuinn to commit a robbery, and, therefore, I dissent.
Robbery is defined as the taking, through force or intimidation, of the personal property of another with the intent to permanently deprive that person of the property. Pettus v. Peyton, 207 Va. 906, 909-10, 153 S.E.2d 278, 280 (1967). A conspiracy to commit a crime requires proof of an agreement between two or more persons to commit the crime. Fortune v. Commonwealth, 12 Va. App. 643, 647, 406 S.E.2d 47, 48 (1991). “A conviction based upon a mere suspicion or probability of guilt, however strong, cannot stand.” Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598, 601-02 (1986).
The Commonwealth’s primary witness testified that she was present during both confrontations with the victim. During the first confrontation, a man named Okele accused the victim of selling fake drugs to him and demanded that the victim return his money. When the victim refused, Okele threatened to kill him and left.
The Commonwealth contends that the argument over money and the sale of fake drugs the witness described proved that McQuinn conspired with Okele to commit robbery. However, the evidence is uncontradicted that McQuinn was not a party to the argument about money. The argument was between the victim and Okele, and it occurred earlier on the day of the shooting when McQuinn was not present. Furthermore, no evidence proved that McQuinn was aware of the argument. Whether McQuinn, Okele, and their other companion shared the common motive of robbery when they shot at the victim later that day is, from the evidence, only a matter of speculation.
The Commonwealth’s primary witness further testified that she was present when Okele returned later that evening with McQuinn and another man. She testified that she was two and *427one-half feet away from the victim and that his assailants said nothing before they shot him. She also testified that she was the person who later saw the victim’s father and related those events to him. She then went with the victim’s father to police headquarters to describe to the police the events she had witnessed.
Although the evidence was sufficient to prove that McQuinn shot at the victim in concert with his two companions, no evidence proved that he acted with the intent to deprive the victim of property. The majority relies on the father’s hearsay testimony, from which McQuinn did not appeal, that the Commonwealth’s primary witness told him that “three guys either walked up to my son and demanded money or something.” The father’s recitation of what he was told by the witness was ambiguous, however, and did not provide a basis upon which the jury could have inferred beyond a reasonable doubt McQuinn’s intent to rob.
The father’s testimony connotes either the father’s uncertainty of what the witness related to him or the father’s recollection of the witness’s uncertainty of the events she related to the father. The record does not reveal what the victim’s father meant by the word “either.” The record also does not reveal what was meant by “or something.” The jury had no basis upon which to conclude whether “something” referred to property or some other demand (i.e., ordered the victim to kneel, run, leave town, or “something”). Any inference that the import of the father’s testimony was that McQuinn intended to rob the victim was, therefore, speculative.
Although circumstantial evidence may be used to prove a defendant’s intent to commit robbery, “‘[wjhere inferences are relied upon to establish guilt, [those inferences] must point to guilt so clearly that any other conclusion would be inconsistent therewith.’” Moran v. Commonwealth, 4 Va. App. 310, 314, 357 S.E.2d 551, 553 (1987) (citations omitted). The father’s testimony and the evidence of Okele’s earlier threat to the victim are not sufficient to prove McQuinn’s guilt. Even if a trier of fact could draw from the evidence an inference that Okele told McQuinn about the money, it could not then infer from that inference that McQuinn decided to help him commit robbery. The rule is well established that “[i]n order for inferences to amount to evidence they must be inferences based on facts that are proved, and not inferences based on other inferences.” Smith v. Common*428wealth, 185 Va. 800, 819, 40 S.E.2d 273, 282 (1946). See also Harrison v. Commonwealth, 211 Va. 8, 11, 174 S.E.2d 783, 785 (1970).
To sustain a conviction, the evidence must “exclude every reasonable hypothesis that the accused is innocent of the charged offense.” Dickerson v. City of Richmond, 2 Va. App. 473, 477, 346 S.E.2d 333, 335 (1986). It is certainly reasonable that McQuinn knew nothing about Okele’s earlier conversation with the victim concerning the money and that his participation in the shooting was independent of Okele’s grudge. At best, the Commonwealth’s evidence “creates merely a suspicion of guilt.” Id. See also Moehring v. Commonwealth, 223 Va. 564, 567-68, 290 S.E.2d 891, 892-93 (1982) (holding that inferences that could be drawn from the evidence were insufficient to prove beyond a reasonable doubt criminal intent).
Because the evidence failed to prove that McQuinn conspired or attempted to commit robbery, I would reverse the convictions. Therefore, I respectfully dissent.